


110 HR 6417 IH: To prevent Members of Congress from receiving the

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6417
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Barrett of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prevent Members of Congress from receiving the
		  automatic pay adjustment scheduled to take effect in 2009.
	
	
		1.Elimination of automatic pay
			 adjustment for Members of Congress in 2009For purposes of the provision of law amended
			 by section 704(a)(2)(B) of the Ethics Reform Act of 1989 (5 U.S.C. 5318 note),
			 no adjustment under section 5303 of title 5, United States Code, shall be
			 considered to have taken effect in fiscal year 2009 in the rates of basic pay
			 for the statutory pay systems.
		2.Sense of the
			 CongressIt is the sense of
			 the Congress that any savings resulting from the enactment of this Act should
			 be dedicated to reducing the Federal budget deficit.
		
